Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 5, 9, 12, 13, 15, 16, 18, 21, 46, 48, 49 and 54-60 are pending. Claims 1-4, 6-8, 10, 11, 14, 17, 19, 20, 22-45, 47 and 50-53 have been cancelled.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kristin Smith on 13 May 2022.

Claim Amendments
The claims are amended as follows:

Claims 5, 9, 18, 46, 48, 58 and 59 are cancelled.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The claims are enabled and adequately described as the specification discloses the production of thebaine by expressing the nucleotide sequences of SEQ ID NO: 29 and 779 as encompassed by the claims, because SEQ ID NO: 29 and 900 have 100% sequence identity with each other, the latter having an additional 22 amino acids, and because it would not require undue experimentation to make and test the genus of polypeptides as encompassed by the claims (e.g., see Applicant response dated 05 May 2022, p. 6, last ¶).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12, 13, 15, 16, 21, 49, 54-57 and 60 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662